Title: Council of War, 18 January 1776
From: Council of War
To: 



[Cambridge, 18 January 1776]

At a Council of War, held at Head Quarters in Cambridge Jany 18 1776
Present His Excellency General Washington

The Honble John Adams, Member of the Honble the Continental Congress

Major General Ward
Majr General Putnam
Brigadier General Heath
Brigadier General Spencer
Brigadier General Sulivan
Brigadier General Greene
Brigadier General Gates

His Excellency the Commander in Chief laid before the Council, Letters received last night from Majr Genl Schuyler, inclosing copies of Letters from Brigadier General Worcester Colonel Arnold, & Colo. Donald Campbell, containing the melancholy account of the death of General Montgomery the wounding Colo. Arnold, & the consequent failure of the Success of the Assault upon the City of Quebec on the 31st Decr last. His Excellency then requested the opinion of the Council whether it be proper in the present Circumstances of the Lines, to detach a reinforcement from hence, to the Succour of the Troops in Canada.
The Question being put, It was resolved, that in the present feeble state of the Regiments here, It was improper to detach any force from these Lines to Quebec or Canada.
The General then asked whether in the present critical situation of Affairs in Canada, he should in their opinion stand justified in requesting in behalf of the Continent, a supply of Troops from the New England Governments, which was unanimously resolved in the Affirmative—The Council then unanimously advised his Excellency the General immediately to apply to the Legislature of each of the above mentioned Colonies forthwith to raise a Regiment of 728 Men officers included & direct them to march with all possible expedition, by the Rout prescribed by Majr General Schuyler to Canada to be continued untill the first of January next, as part of the Continental Army: should the Affairs of the Continent require it.
His Excellency then demanded the opinion of the Council, whether Ten Regiments of Militia of 728 Men each, Officers included, to be added to the Troops now in the lines & expected to be Inlisted, would not be a sufficient number to answer all the purposes of Offence & defence ordered and intended against the ministerial Army in Boston.

Resolved unanimously that as matters are at present circumstanced it is best that three Regiments intended for Canada, should be taken out of the thirteen which have been requested to reinforce the Army in these Lines, and that Ten Regiments only be marched to Cambridge to serve untill the first of April next.
The Council were unanimously of opinion, that in the present Situation of the Affairs of the Colony of Rhode Island, continually subject & exposed to the Attack of the ministerial Fleet & detached Bodies of Troops; It was neither prudent, nor reasonable to demand any more Troops from thence.

A True Copy Attest
Perez Morton Dy Secry

